Caton, C. J. The principles by which this case must be ■ determined, have already been settled by repeated decisions of ■this court, and we do not feel called upon to discuss them again ;at length. By the second section of the act amending the ■charter of the plaintiff, passed on the 28th of February, 1854, it was authorized to take stock in other roads, and in pursuance of that authority, it purchased a majority of the stock of the ;road from Alton to Illinoistown, and- this is the act set up as .releasing the defendant from his subscription. That it was for the interest of the plaintiff to obtain the control of that road, -and thus secure a continuous route to Illinoistown, may be easily ■ appreciáted, and is to be presumed from the fact that it was ¡authorized by the legislature to do so, and that in pursuance of that authority it purchased the stock and obtained such control. If what we have said in the cases of Alton and Sangamon Railroad Company v. Barrett, 13 Ill. R. 504, Sprague v. Illinois River Railroad Co., 19 Ill. 174, Illinois River Railroad Company v. Zimmer, 20 Ill. 654, and Price v. Rock Island and Alton Railroad Company, post, has not shown satisfactory reasons for the rule of law which we hold on this subject, we despair of doing so now. In our opinion, the facts set up in the plea constituted no defense to the action, and the demurrer to it should have been overruled. The judgment must be reversed and the cause remanded. Judgment reversed.